PER CURIAM.
This aetion of ejectment involves the ownership of the minerals underlying a thirty-one acre tract of land situate in Lincoln county, W. Va. Upon the conclusion of all the testimony, the court • below directed a verdict in favor of the appellee and from the judgment entered on the verdict the appellant prosecutes this appeal. The ease tas been before this court on two former occasions. 44 F.(2d) 119, rehearing denied in 46 F.(2d) 462, and 54 F.(2d) 1068. On this, the third, trial, the evidence was the same as on the second trial, with, as stated by the judge below, “some slight exceptions.” No evidence was offered that would cause us to change the conclusions reached in our former opinions.
*1017The judgment of the court below is affirmed.